Exhibit 10.1
SECOND AMENDMENT
TO FOURTH AMENDED AND RESTATED
WAREHOUSING CREDIT AGREEMENT
          This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED WAREHOUSING
CREDIT AGREEMENT (this “Amendment”), made and entered into as of May 23, 2008
(the “Effective Date”), by and among HOMEAMERICAN MORTGAGE CORPORATION, a
Colorado corporation (“Borrower”), the financial institutions which are
signatories hereto (each a “Bank” and collectively, the “Banks”), and U.S. BANK
NATIONAL ASSOCIATION, as agent for the Banks (in such capacity, together with
any successor agents appointed hereunder, the “Agent”).
RECITALS
          1. The Borrower, the Agent and the Banks entered into a Fourth Amended
and Restated Warehousing Credit Agreement dated as of September 5, 2006 as
amended by a First Amendment dated as of November 2, 2007 (as amended, the
“Credit Agreement”); and
          2. The Borrower, the Banks and the Agent have agreed to reduce the
Aggregate Commitment Amount and to allow the Exiting Bank (hereinafter defined)
to terminate its Commitment under the Credit Agreement upon the terms and
subject to the conditions of this Amendment.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
          Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
          Section 2. Amendments to Credit Agreement.
     2.1 Warehousing Commitment Amounts. Schedule 1.01(b) to the Credit
Agreement is hereby amended to read as set forth on Schedule 1.01(b) attached to
this Amendment, which is made a part of the Credit Agreement as Schedule 1.01(b)
thereto.
          Section 3. Effectiveness of Amendments. The amendment contained in
this Amendment shall become effective upon delivery by the Borrower to the Agent
of, and compliance by the Borrower with, the following:
     3.1 This Amendment and a new Note in favor of each Bank (except the Exiting
Bank) reflecting each Bank’s new Commitment Amount duly executed by the Borrower
and, as to the Amendment, the Banks.
     3.2 A certificate of the Secretary or Assistant Secretary of the Borrower
(1) 

 



--------------------------------------------------------------------------------



 



certifying that there has been no amendment to the Articles of Incorporation or
Bylaws of the Borrower since true and accurate copies of the same were last
delivered to the Agent with certificates of the Secretary or Assistant Secretary
of the Borrower, and (ii) confirming that a resolution of the Board of Directors
of the Borrower authorizes the execution, delivery and performance of this
Amendment and any other documents executed in connection herewith including the
new Notes in favor of the Banks (the “Amendment Documents”), and identifying the
officers of the Borrower authorized to sign the Amendment Documents.
     3.3 The Borrower shall have satisfied such other conditions as specified by
the Agent, including payment of all unpaid legal fees and expenses incurred by
the Agent through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.
     Section 4. Representations, Warranties, Authority, No Adverse Claim.
     4.1 Reassertion of Representations and Warranties, No Default. The Borrower
represents that on and as of the date hereof and after giving effect to this
Amendment (a) all of the representations and warranties contained in the Credit
Agreement are true, correct and complete in all respects as of the date hereof
as though made on and as of such date, except for changes permitted by the terms
of the Credit Agreement and assuming that references to financial statements are
deemed references to the most recent financial statements provided by the
Borrower under Section 4.01, and (b) there will exist no Unmatured Event of
Default or Event of Default under the Credit Agreement as amended by this
Amendment on such date.
     4.2 Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that it has the power and legal right and authority to enter into
the Amendment Documents and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by it in connection herewith or therewith by proper corporate
action, and none of the Amendment Documents nor the agreements contained herein
or therein contravenes or constitutes a default under any agreement, instrument
or indenture to which the Borrower is a party or a signatory or a provision of
the Borrower’s Articles of Incorporation, Bylaws or any other agreement or
requirement of law, or result in the imposition of any Lien on any property of
the Borrower under any agreement binding on or applicable to the Borrower or any
of its property except, if any, in favor of the Banks. The Borrower represents
and warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of the Amendment Documents or other agreements and documents executed
and delivered by the Borrower in connection therewith or the performance of
obligations of the Borrower therein described, except for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Agent.
     4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give

- 2 -



--------------------------------------------------------------------------------



 



the Borrower a basis to assert a defense, offset or counterclaim to any claim of
the Banks with respect to the Secured Obligations.
          Section 5. Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Agent, the Banks and the Borrower each
acknowledge and affirm that the Credit Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Credit Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Agent and the Banks that the Secured Obligations are and continue to be secured
by the security interest granted by the Borrower in favor of the Agent for the
benefit of the Banks under the Pledge and Security Agreement, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrower under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement are incorporated herein by reference and
are hereby ratified and affirmed in all respects by the Borrower.
          Section 6. Successors. The Amendment Documents shall be binding upon
the Borrower, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Banks and the Agent
and the successors and assigns of the Banks and the Agent.
          Section 7. Legal Expenses. As provided in Section 8.03 of the Credit
Agreement, the Borrower agrees to reimburse the Agent, upon execution of this
Amendment, for all reasonable out-of-pocket expenses (including attorney fees
and legal expenses of Dorsey & Whitney LLP, counsel for the Agent determined in
accordance with such counsel’s generally applicable rates which may be less than
the rates charged to the Agent in certain matters) incurred in connection with
the Credit Agreement, including in connection with the negotiation, preparation
and execution of the Amendment Documents and all other documents negotiated,
prepared and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrower under the Amendment Documents, and to
pay and save the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of the Amendment
Documents, which obligations of the Borrower shall survive any termination of
the Credit Agreement.
          Section 8. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
          Section 9. Exiting Bank.
     9.1 Notwithstanding Section 2.14(a) of the Credit Agreement, the Borrower,
the Banks and the Agent hereby agree to the termination of JPMorgan Chase Bank,
N.A.’s (the “Exiting Bank”) Commitment under the Credit Agreement as of the
Effective Date. The Borrower, the Banks and the Agent agree that in respect of
such termination,

- 3 -



--------------------------------------------------------------------------------



 



the provisions of Section 2.14 of the Credit Agreement shall be waived and that
this Amendment shall govern the terms of such termination by the Exiting Bank.
     9.2 On the Effective Date, the aggregate unpaid principal amount of Loans
made by the Exiting Bank under the Credit Agreement and related Note, together
with all interest, fees and other amounts, if any, payable to the Exiting Bank
thereunder as of the Effective Date (the “Payoff Amount”), shall be repaid in
full from the proceeds of Loans made by the remaining Banks, and the Commitment
of the Exiting Bank under the Credit Agreement shall terminate. The Agent shall
distribute to the Exiting Bank by no later than 3:00 P.M. (Minneapolis time) on
the Effective Date, out of the proceeds of Loans made for such purpose, the
amount required to pay the Exiting Bank the Payoff Amount in full, whereupon the
Exiting Bank shall no longer be a party to the Credit Agreement and all related
documents other than in respect of rights to indemnities and similar rights
(including, without limitation, pursuant to Section 8.03 of the Credit
Agreement) for events occurring or matters relating to the period prior to the
Effective Date, and the Exiting Bank shall be released from all its obligations
under the Credit Agreement and all related documents.
          Section 10. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of this page left blank intentionally]

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date and year first above written.

              HOMEAMERICAN MORTGAGE CORPORATION
 
       
 
  By:   /s/ John J. Heaney
 
       
 
  Title:   Senior Vice President and Treasurer
 
       

S-1
(Signature Page — Borrower)

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Bank
 
       
 
  By:   /s/ Edwin D. Jenkins
 
       
 
  Title:   Senior Vice President
 
       

S-2
(Signature Page — U.S. Bank)

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
(Exiting Bank)
 
       
 
  By:   /s/ Kenneth A. Brock
 
       
 
  Title:   Vice President 
 
       

S-3
(Signature Page — JPM (Exiting Bank))

 



--------------------------------------------------------------------------------



 



              GUARANTY BANK
 
       
 
  By:   /s/ Dan M. Killian
 
       
 
  Title:   Senior Vice President 
 
       

S-4
(Signature Page — Guaranty Bank)

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Heather Slapak
 
       
 
  Title:   Vice President 
 
       

S-5
(Signature Page — Comerica Bank)

 